Citation Nr: 1004270	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-16 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

During the current claim and appeal, the RO granted an 
increase for the Veteran's service-connected posttraumatic 
disorder (PTSD), from a 30 percent to 50 percent disability 
rating, effective from February 2007.


FINDINGS OF FACT

1.  Additional evidence submitted since the January 2006 
rating decision does not bear directly and substantially 
upon the issue of service connection for bilateral hearing 
loss.  In addition, it does not raise a reasonable 
possibility of substantiating the claim and does not, by 
itself or in conjunction with evidence previously assembled, 
relate to an unestablished fact necessary to substantiate 
the claim. 

2.  Additional evidence submitted since the January 2006 
rating decision does not bear directly and substantially 
upon the issue of service connection for tinnitus.  In 
addition, it does not raise a reasonable possibility of 
substantiating the claim and does not, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the previous final decision in 
January 2006, in which the Board denied service connection 
for bilateral hearing loss, is not new and material, and 
therefore the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2009).

2.  Evidence received since the previous final decision in 
January 2006, in which the Board denied service connection 
for tinnitus, is not new and material, and therefore the 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 

to participate in the processing of the claim can prevent 
any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the 
issue, to be determined on a case-by-case basis.  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the 
appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice.

In June 2007 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his February 2007 
claim under the VCAA.  The letter informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence 
and/or information in his possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the September 2007 rating 
decision and April 2008 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional period 
to submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.




In addition to the foregoing harmless-error analysis, we 
note that the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  This 
requirement was fulfilled in the June 2007 letter which VA 
sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement 
to the underlying claim for the benefit sought by the 
claimant.  Such notice was provided in the June 2007 letter 
to the Veteran.

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for the current claim for bilateral 
hearing loss and tinnitus.  In this regard, the duty to 
assist requires that in deciding whether a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 

specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that there is no new competent evidence of 
in-service events related to his current bilateral hearing 
loss and tinnitus, to include consideration of the lay 
statements, to necessitate an examination for the current 
claim.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination 
under 38 C.F.R. § 3.159(c), even considering the low 
threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  
The Court has also stated, "It is clear that to deny a 
claim on its merits, the evidence must preponderate against 
the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303(a) (2009).  Service connection may 
be granted for disease that is diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not 
mean that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The U.S. Court of Appeals for Appellants Claims has held 
that, in order to prevail on the issue of service 
connection, there must (1) be medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.


Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96; see Hickson, supra, at 253 (lay evidence 
of in-service incurrence is sufficient in some circumstances 
for purposes of establishing service connection); 38 C.F.R. 
§ 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative 
issue in a claim for benefits involves either medical 
etiology or a medical diagnosis.  Instead, under section 
1154(a) lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a lay person is 
competent to identify the medical condition, the lay person 
is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as other organic diseases of the 
nervous system (e.g., sensorineural hearing loss or 
tinnitus), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.


For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  Even if disabling loss is not 
demonstrated at separation, a veteran may establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the Veteran had bilateral hearing loss 
during service is not fatal to his claim for service 
connection.  The laws and regulations do not strictly 
require in-service complaint of, or treatment for, hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court 
of Appeals for Veterans Claims has held where there is no 
evidence of the veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service . . . ."  Hensley, supra, 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
Therefore, the critical question is whether the veteran has 
current hearing loss disability which is causally related to 
service.

Under 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been 
submitted, the Board may proceed to evaluate the merits of 
the claim, but only after ensuring that VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A January 2006 rating 
decision denied service connection for bilateral hearing 
loss and tinnitus.  The Veteran initiated an appeal by 
filing a Notice of Disagreement (NOD) in March 2006, and the 
RO mailed him an SOC in April 2006, addressing the issues of 
hearing loss and tinnitus, as well as PTSD.  The Veteran did 
not file a timely Substantive Appeal, and therefore the 
rating action became final.  In February 2007 the Veteran 
filed a request to reopen his claim.

An appeal consists of a timely filed Notice of Disagreement 
in writing, and, after an SOC has been furnished, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.

A Substantive Appeal must be a properly completed VA Form 9 
or correspondence that indicates that all of the issues 
presented in applicable SOCs and SSOCs are being appealed, 
or must specify the particular issues being appealed.  It 
should also set out specific arguments related to alleged 
errors of fact or law made by the agency of original 
jurisdiction (here, the RO) in reaching the determination 
being appealed.  38 C.F.R. § 20.202).  The substantive 
appeal must be filed with the VA office from which the 
appellant received notice of the decision being appealed.  
38 C.F.R. § 20.300.  It must be filed within 60 days after 
the mailing of the SOC, or within the remainder of the one-
year period following the mailing of notification of the 
determination being appealed.  38 C.F.R. § 20.302.  The date 
of mailing of the SOC will be presumed to be the same as the 
date of the SOC, and the date of mailing of the 
determination will be presumed to be the same as the date of 
that transmittal letter, for purposes of determining whether 
an appeal has been timely filed.  38 C.F.R. § 20.302(b).  
Extensions of time for filing a Substantive Appeal may be 
granted for good cause.  38 C.F.R. § 20.303.

VA regulations further provide that, absent evidence of a 
U.S. postmark, it is presumed that any written document 
required to be "filed within a specified period of time," 
which includes an NOD or Substantive Appeal, was mailed five 
days prior to the actual receipt of the document by the RO, 
excluding Saturdays, Sundays, and legal holidays.  38 C.F.R. 
§§ 20.305(a), 20.306.

In this case, notification of the rating decision that 
denied service connection for bilateral hearing loss and 
tinnitus was mailed to the Veteran on February 6, 2006.  He 
filed a timely NOD, received in April 2006, and an SOC 
addressing the matter was mailed to him on April 24, 2006.  
The letter transmitting the SOC notified the Veteran that to 
perfect his appeal in the matter he had to file a 
Substantive Appeal; notified him of what the Substantive 
Appeal must contain; advised him of the time limits (60 days 
from mailing of the SOC or one year from the mailing of the 
notice of the determination appealed) for filing the 
Substantive Appeal; and informed him of the requirements for 
requesting an extension of time to file his Substantive 
Appeal.  38 C.F.R. § 19.30.  Accordingly, he had until 
February 6, 2007, the end of the one-year period following 
notice of the rating decision, to submit a timely 
response/Substantive Appeal.  

In June 2006 the Veteran submitted a statement in support of 
his claim.  The statement did not refer to the SOC or 
indicate that the Veteran wished perfect an appeal to the 
Board.  Therefore, the June 2006 statement cannot be 
considered a substantive appeal.  See 38 C.F.R. § 20.202.  
The Veteran's representative wrote in a June 2009 statement 
that the Veteran's lack of reference to the SOC in the June 
2006 statement tends to show he did not receive the SOC.  
However, the Veteran also made no reference to the January 
2006 rating decision, which based on his prior filing of an 
NOD he had previously acknowledged receiving, and he 
requested a VA examination without mentioning that he had 
already had one in October 2005.  Therefore, the Board does 
not find that the Veteran's June 2006 statement indicates 
that he had not received the SOC.

There is nothing in the record indicating that the April 
2006 SOC was not mailed to the Veteran's correct address of 
record, or that the form for a Substantive Appeal (VA Form 
9) was not enclosed.  The Veteran did not request an 
extension of time to file a substantive appeal for good 
cause prior to February 6, 2007.  A Report of Contact in the 
Veteran's claims file, date-stamped February 14, 2007, 
indicates that he was appealing on the issues of hearing 
loss and tinnitus.  On February 27, 2007, the RO received a 
statement from the Veteran dated February 20, 2007, in which 
he indicated that he had never received an SOC.

There is a presumption of regularity under which it is 
presumed that government officials "have properly 
discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in 
the administrative process may be rebutted only by "clear 
evidence to the contrary."  Schoolman v. West, 12 Vet. App. 
307, 310 (1999).  Given the presumption of regularity, and 
the fact that the evidence of record shows that an SOC was 
mailed to the Veteran's correct mailing address, the Board 
finds that the Veteran did not submit a timely Substantive 
Appeal as to the September 2007 rating decision, and that 
good cause has not been shown for an extension.  See 
38 C.F.R. §§ 20.302, 20.303.

Summarizing the evidence of record at the time of the 
September 2007 rating decision, the Veteran's STRs show that 
at his discharge examination in October 1968, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
15
N/A
LEFT
0
10
10
20
N/A

The Veteran did not indicate ever having any hearing loss in 
an October 1968 medical history report.

In his June 2005 claim the Veteran wrote that during his 
service he was exposed to significant combat noise, 
including artillery.  He continued that he has had ringing 
in his ears since then, and that he did not have exposure to 
noise in his post-service occupation as a mechanical 
engineer.

In October 2005 the Veteran had a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
35
30
40
LEFT
30
25
40
30
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

The Veteran reported noise exposure from combat during his 
active service, and denied significant non-military noise 
exposure.  He provided a long history of bilateral 
progressive hearing loss, which he felt had its onset on 
active duty or shortly after separation from service.  The 
Veteran also provided a long history of bilateral 
progressive tinnitus that he said he had had since his 
active service.  He reported that his tinnitus was constant 
and very loud, and he described it as being like crickets.  
The examiner wrote that the audiogram from the examination 
revealed bilateral mild to moderate to severe sensorineural 
hearing loss.  There was normal type-A tympanometry with 
normal acoustic reflexes.  Speech recognition threshold 
scores were 30 dB in the right ear and 26 dB in the left 
ear.  

The examiner reviewed the STRs, which showed normal 
audiometric thresholds at separation from service and did 
not show tinnitus.  He diagnosed the Veteran with bilateral 
mild to moderate sensorineural hearing loss and bilateral 
constant tinnitus.  The examiner opined that the most likely 
etiology of the Veteran's current loss and tinnitus consists 
of age-related factors (presbycusis).  Based on the 
available evidence, primarily the STRs, he felt that it is 
less likely than not that the Veteran's current hearing loss 
and tinnitus are related to military noise exposure 
encountered while on active duty.

Regarding the evidence submitted since the June 2002 rating 
decision, R.B., who served with the Veteran, wrote in a July 
2008 statement that they were subjected to extreme amounts 
of enemy and friendly fire from artillery, heavy machine 
guns, small arms, and land mines.  A.P., who also served 
with the Veteran in Vietnam, wrote that he and the Veteran 
fired their weapons during patrols, and were exposed to 
artillery, without hearing protection, and Mr. P believes 
that the combination of their small arms and artillery 
shelling has affected his hearing to this day.

Having reviewed the complete record, the Board finds that 
new and material evidence has not been submitted to reopen 
the claim for service connection for bilateral hearing loss 
and tinnitus.  Although the statements submitted since the 
January 2006 rating decision do constitute new evidence, in 
that they were not of record at the time of the previous 
decision, they are not material evidence, because they do 
not bear directly and substantially on the issue at hand.  
In this regard, these reports do not, nor does any of the 
additional evidence submitted in connection with the claim 
to reopen, demonstrate that the Veteran currently has 
bilateral hearing loss and/or tinnitus of in-service origin.  
Specifically, none of the new evidence provides competent 
information to link the currently claimed bilateral hearing 
loss or tinnitus to his military service or any incident 
that occurred therein.

We recognize the sincerity of the arguments advanced by the 
Veteran that his bilateral hearing loss and tinnitus are 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  It is true that the Veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting 
a contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Davidson, supra.  However, 
bilateral hearing loss and tinnitus require specialized 
training for a determination as to diagnosis and causation, 
and are therefore not susceptible of lay opinions on 
etiology.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claims for 
service connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 

Since the Board has found that the evidence is not new and 
material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).


ORDER

New and material evidence not having been submitted, the 
claim for bilateral hearing loss is denied.

New and material evidence not having been submitted, the 
claim for tinnitus is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


